DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s arguments and amendments filed on 8/25/2020 have been acknowledged and entered.
Claims 1-19 and 21 are pending.  
Claims 15-19 are withdrawn.
Claims 1-14 have been amended.
New claim 21 has been added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-11, and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 11-16 of  of copending Application No. 15/844251 in view of Sun et al (2013/0273313 A1) Sun’313. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass all of the same limitations as the instant application except for the rare earth oxide compositions used in the coating.  However, Sun’313 teaches the combination of oxides including Er2O3, Y2O3, Al2O3, and ZrO2 [0038]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from among the limited number of explicitly named oxides, an oxide combination of Er2O3 and Y2O3, Er2O3, Y2O3 and Al2O3, Er2O3, Y2O3 and ZrO2, or Er2O3, Y2O3 and Al2O3 for the oxide combination resulting in a composition consisting of an Er-Y oxide composition, an Er-Y-Zr oxide composition, and an Er-Al oxide composition and doing so with an expectation of success.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2-4 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-10 of copending Application No. 15/711885 and claims 1 and 5 of copending Application No. 15/844251 in view of Sun et al (2015/0021324 A1) (Sun’324). Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass all of the same limitations as the instant application except for the rare earth oxide compositions used in the coating.  However, Sun ‘324 teaches functionally equivalent combinations of oxides including plasma resistant oxide coatings comprising 80 wt% Er2O3 and 20 wt% Y2O3, 70 wt% Er2O3, 20 wt% Y2O3, and 10 wt% ZrO2, or 80 wt% 2O3 and 20 wt% Al2O3 [0022].  Therefore, it would have been obvious to use the rare earth oxide compositions of Sun’324 as the coating compositions of the copending Application’s claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 10-11, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2013/0273313 A1) (Sun’313) in view of Ranish et al (US 2013/0026693A1) as evidenced by Takimoto et al “Linear thermal expansion coefficients of amorphous and microcrystalline silicon films” and Curtis “Properties of Yttrium Oxide Ceramics”. 
Regarding claims 1 and 21, Sun’313 discloses a ceramic coated article comprising a substrate (body) and a ceramic coating (conformal protective layer on at least one surface of the body) [0005].  Sun’313 discloses the coating of the article may be highly resistant to plasma etching [0014].  Sun’313 discloses the coating may have a porosity of from .5 – 5% [0044] and a thickness of approximately 1-12 mil (25.4 – 304.8µm) with each pass being up to approximately 100µm [0043].  Sun’313 discloses the material of the coating may be formed of Y2O3, Y4Al2O9 (YAM), Y3Al5O12 (YAG), or other yttria containing ceramics. Sun’313 discloses the ceramic coating may be pure yttrium oxide (Y2O3) or a yttrium oxide containing solid solution that may be doped with 2, Al2O3, SiO2, B2O3, Er2O3, Nd2O3, Nb2O5, CeO2, Sm2O3, Yb2O3, or other oxides [0038].
Sun’313 does not teach a multilayer comprising at least one amorphous layer on at least one surface of the body wherein a bottom layer of the multi-layer ceramic coating in contact with the body has a first coefficient of thermal expansion, and wherein a top layer of the multi-layer ceramic coating opposite the bottom layer has a second coefficient of thermal expansion that is different from the first coefficient of thermal expansion or a gradient in thermal expansion coefficients and does not expressly disclose the rare earth film has a composition selected from a group consisting of an Er-Y oxide composition, an Er-Y-Zr oxide composition, and an Er-Al oxide composition or a porosity range of expressly less than 1%.
However Sun’313 teaches the combination of oxides including Er2O3, Y2O3, Al2O3, and ZrO2 [0038] and a porosity range of from 0.5 to 5% [0044] which overlaps the instant claimed range of less than 1%.  Additionally, Ranish teaches a coating on an edge ring for supporting a substrate during thermal processing [0022]. Ranish teaches the coating may comprise a first coating 205A, and a second coating 305 which may comprise an oxide film such as  (Al2O3), beryllium oxide (BeO), zirconium dioxide (ZrO2), hafuium oxide (HfO2), yttrium oxide (Y2O3), thorium oxide (ThO2), scandium oxide (Sc2O3), rare earth oxides, and combinations and teaches the silicon in the first layer may be amorphous. [0039]. Ranish teaches this coating provides the edge ring improved temperature uniformity [0022]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from among the limited 2O3 and Y2O3, Er2O3, Y2O3 and Al2O3, Er2O3, Y2O3 and ZrO2, or Er2O3, Y2O3 and Al2O3 for the oxide combination resulting in a composition consisting of an Er-Y oxide composition, an Er-Y-Zr oxide composition, and an Er-Al oxide composition and doing so with an expectation of success. It would have been obvious to use the range of from 0.5 to 5% porosity overlapping the instant claimed range of less than 1% porosity. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a multilayer coating comprising first and second layers of materials of amorphous silicon and an oxide such as Y2O3 as taught by Ranish which inherently have different thermal expansion coefficients as evidenced by Takimoto and Curtis (abstracts), and which would provide a gradient in thermal expansion coefficients beneath a coating of a composition consisting of an Er-Y oxide composition, an Er-Y-Zr oxide composition, and an Er-Al oxide composition as the third layer as taught by Sun’313 
Regarding claim 5, Sun’313 in view of Ranish teaches all of the limitations of claim 1 as set forth above.  Please note claim 5 contains product by process limitations and is a product by process claim.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case the product is the same as claimed.
Regarding claim 6, Sun’313 in view of Ranish teaches all of the limitations of claim 1 as set forth above.  Sun’313 does not expressly teach a coating (protective conformal layer) thickness of 0.2 to 20 µm.
However, Sun’313 teaches each pass (which may individually be considered a coating) having a thickness of up to 100µm overlapping the instant claimed range of from 0.2 to 20µm.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the thickness of up to 100µm overlapping the instant claimed range of from .02 – 20 µm for the coating thickness. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Regarding claims 10, 11 and 14, Sun’313 in view of Ranish teaches all of the limitations of claim 1 as set forth above.  Although the limitations of claims 10 and 11 represent intended use and are not given patentable weight, it is noted that Sun’313 further teaches that performance properties of the coated ceramic article may include a relatively high thermal capability (e.g., ability to withstand operating temperatures of up to approximately 1000° C and provide a relatively long lifespan.  Additionally, although Sun’313 in view of Ranish does not explicitly teach a lifespan of over 2 years or a hermetic characteristic and a microstructure the same as the body, because the  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
Claims 2-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2013/0273313 A1) (Sun’313) in view of Ranish et al (US 2013/0026693A1) as evidenced by Takimoto et al “Linear thermal expansion coefficients of amorphous and microcrystalline silicon films” and Curtis “Properties of Yttrium Oxide Ceramics”, further in view of Maeda (US 2004229078A1).
Regarding claims 2-4 and 12, Sun’313 in view of Ranish teaches all of the limitations of claim 1 as set forth above. 
Sun in view of Ranish does not explicitly teach the rare earth oxide film has compositions of exactly 80 wt% Er2O3 and 20 wt% Y2O3, 70 wt% Er2O3 and 10 wt% Y2O3 and 20wt% Al2O3, 70 wt% Er2O3 and 20 wt% Y2O3 and 10wt% Al2O3, or 80 wt% Er2O3 and 20wt% Al2O3
However Sun’313 explicitly teaches Er2O3, Y2O3 and Al2O3 (all of the components of the compositions of claims 2-4 and 12 as listed) as components of the rare earth oxide coating and Maeda teaches the use of erbia as a functionally equivalent major component of a plasma resistant coating for electrostatic chucks with yttria and alumina [0002], [0014].
Therefore, it would have been obvious to a person of ordinary skill in the art to use Er2O3 as a functional equivalent of Y2O3 for the major component of the conformal composition of Sun’313 adjust the percentages of additional components including Y2O3 and Al2O3 to meet the requirements of the application. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2013/0273313 A1) (Sun’313), in view of Ranish et al (US 2013/0026693A1), as evidenced by Takimoto et al “Linear thermal expansion coefficients of amorphous and microcrystalline silicon films” and Curtis “Properties of Yttrium Oxide Ceramics”, further in view of Hashiguchi et al (US 2013/0168020 A1).
Regarding claim 7, Sun’313 in view of Ranish teaches all of the limitations of claim 1 as set forth above and further teaches the substrate (body) as a ring [0013]. 
Sun’313 does not teach a porosity of less than .1%.
However, Hashiguchi teaches a ring coated with a protective film coating having a density of 99% or less and 100% or more overlapping the instant claimed range of less than 0.1%.  Hashiguchi also teaches when a lot of voids exist in the film, erosion such as plasma attack progresses from the voids, so that the life of the oxide film is reduced [0039].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a coating as taught by Sun’313 with a density of 99% or more and 100% or less (a porosity of 0-1%) overlapping the instant claimed range of less than 0.1% and to maximize the density to as close to 100% as possible (minimize the porosity to as close to 0% as possible) overlapping the range of less than 0.1% porosity as taught by Sun’313 in order to prevent erosion of the coating from plasma attack.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2013/0273313 A1) (Sun’313) in view of Ranish et al (US 2013/0026693A1), as evidenced by Takimoto et al “Linear thermal expansion coefficients of amorphous and microcrystalline silicon films” and Curtis “Properties of Yttrium Oxide Ceramics”, further in view of Koshiishi et al (US 2006/0066247 A1).
Regarding claim 8, Sun’313 in view of Ranish teaches all of the limitations of claim 1 as set forth above and further teaches the substrate (body) as an article in a plasma etch process [0013]. 
Sun’313 does not expressly teach a second protective layer on the conformal protective layer wherein the second protective layer is an additional rare-earth oxide film having a thickness of 0.2 to 30µm and wherein the conformal protective layer comprises a coloring agent that causes the conformal protective layer to have a different color than the second protective layer.
However, Sun’313 teaches the coating may be provided in multiple passes each having a thickness of approximately 1 mil-12 mil (25.4µm-304.8 µm) [0043].  Each of these passes or some multiple of passes may be considered a layer with a thickness as 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a coating as taught by Sun’313 with a coating comprising multiple passes of the rare earth oxide coating (multiple layers) wherein a different color is provided to a lower layer (considered the conformal layer) in order to determine when the top layer has been worn away and it is time for replacement of the coating or the article.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2013/0273313 A1) (Sun’313) in view of Ranish et al (US 2013/0026693A1), as evidenced by Takimoto et al “Linear thermal expansion coefficients of amorphous and microcrystalline silicon films”, Curtis “Properties of Yttrium Oxide Ceramics”, further in view of Hayasaki et al (US 2008/0292890 A1).
Regarding claim 9, Sun’313 in view of Ranish teaches all of the limitations of claim 1 as set forth above and further teaches the substrate (body) as quartz (SiO2).
Sun’313 does not teach expressly the ring as a sintered bulk ceramic body.
However, Hayasaki teaches a corrosion resistant member comprising a base material made of ceramics (abstract) and recognizes materials such as quartz or sintered aluminum oxide (Al2O3) as functionally equivalent base materials [0004] with a corrosion resistant film used in a semiconductor etching apparatus [0002]. Hayasaki 
Therefore, since Hayasaki recognizes the materials such as sintered alumina, silicon nitride, and silicon carbide, are functionally equivalent to quartz in an application as taught by Sun’313, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any one of them as the body of Sun’313 as it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so (see MPEP § 2143, B.).   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2013/0273313 A1) (Sun’313) in view of Ranish et al (US 2013/0026693A1), as evidenced by Takimoto et al “Linear thermal expansion coefficients of amorphous and microcrystalline silicon films” and Curtis “Properties of Yttrium Oxide Ceramics”, further in view of Augustino et al (US 2010/0108261 A1).  
Regarding claim 13, Sun’313 in view of Ranish teaches all of the limitations of claim 1 as set forth above and further teaches the substrate (body) as a ring [0013]. 
Sun’313 does not teach a diameter of the ring or film stress causing any curvature.
However, absent any teaching of diameter one of ordinary skill would have been motivated to look to similar art.  As such, Augustino teaches a plasma processing chamber with quartz rings and teaches them at a diameter of 12 in and 12.6 in. (abstract) and [0027] (about 12 in.).
Therefore, absent a clear teaching of ring diameter in Sun’313, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a ring diameter of about 12 in.as taught by Augustino as the diameter of Sun’313 for use in a plasma processing chamber.  Additionally, because no film stress or curvature (film stress and curvature of zero) is taught in Sun’313, Sun’313 meets the limitations of wherein a film stress of the conformal protective layer causes a curvature of less than about 50 microns. 


Response to Arguments
The Office acknowledges Applicant’s requests that the provisional nonstatutory double patenting rejection be held in abeyance until otherwise allowable subject matter is identified. Although rejections are not strictly held in abeyance, the double patenting rejections are currently maintained until otherwise allowable subject matter is identified. Applicant’s amendments and arguments, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive in view of the amendment.  Therefore, the rejections have been withdrawn.  However, Applicant’s amendments and arguments, with respect to the rejection(s) of claim(s) 1-14 and 21are not convincing as amended as evidenced by Takimoto, and Curtis as set forth above.  Applicant argues that, Sun '313, and Ranish, alone or in combination, fail to teach or suggest a multi-layer ceramic coating, and that the multi-layer ceramic coating comprises a bottom layer and a top layer with different coefficients of thermal expansion.
In response to Applicant’s argument, because as set forth above Ranish teaches a multilayered coating that may comprise a first coating 205A of amorphous silicon, and a second coating 305 which may Y2O3, (which inherently have different thermal expansion coefficients), the combination of such a multilayer coating as taught by Ranish including an amorphous silicon layer would indeed provide, beneath the conformal protective coating, a multilayer ceramic coating with at least one amorphous ceramic layer and which have different thermal expansion coefficients in the bottom layer in contact with the body and the top layer in opposite the bottom layer and thus a thermal expansion coefficient gradient as shown above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784